 UNITED PARCEL SERVICEUnited Parcel Service, Inc. and Victor Solowiow. Case8-CA-10160January 13, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn April 28, 1977, Administrative Law JudgeRobert Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent, Charging Party,and the General Counsel filed exceptions withsupporting briefs and answering briefs; Respondentfiled a request for oral argument and a motion toconsolidate the instant proceeding with Case 18-CA-4897, which also involved Respondent; and GeneralCounsel and Charging Party filed statements inopposition to Respondent's motion to consolidate.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge asmodified herein,' and to adopt his recommendedOrder, as modified.1. The Administrative Law Judge found thatRespondent did not violate Section 8(a)(1) of the Actwhen its supervisor, Ray Srp, instructed employeeCelia Petty to remove her UP-Surge button. Weconclude otherwise.' Respondent's motion for oral argument is hereby denied as the recordand the submitted briefs adequately present the issues involved in thisproceeding. Respondent's motion to consolidate is also denied. We note thatCase 18-CA-4897 has issued as 230 NLRB 1139 (1977). In the Board'sdecision there, it also denied Respondent's motion to consolidate that casewith the instant proceeding.In dismissing four separate allegations of violations of Sec. 8(aXl) of theAct, the Administrative Law Judge found it unnecessary to resolve conflictsin credibility between the General Counsel's and Respondent's witnesses.The Administrative Law Judge concluded that, even assuming the credibili-ty of his witnesses, General Counsel had not established aprinmafacie case ofan 8(aXl) violation in each of the four instances. The Administrative LawJudge, therefore, recommended dismissing the four relevant complaintallegations,Contrary to the Administrative Law Judge, we conclude that GeneralCounsel's evidence in each of the four instances, if unrebutted, wouldestablish violations of Sec. 8(aXI) of the Act. Of course, that evidence isrebutted, making it incumbent on the Administrative Law Judge to makecredibility resolutions, which, unfortunately, he failed to do. Ordinanly, aremand for such purpose would be appropriate. However, in view of theother violations found herein which involve similar acts by Respondent, weconclude that the net effect, even were we to find these additional incidentsultimately were violations, would be cumulative and, therefore, a remand ofthis proceeding is unnecessary. The four allegations on which the Adminis-trative Law Judge failed to make credibility resolutions involve: (I) aconfrontation between employee Mackie and Division Manager Kalishduring a grievance meeting; (2) and (3) a confrontation between employeePetty and Supervisor Narone regarding the distribution of UP-Surgenewspapers, which incident also involved alleged surveillance, and (4) aconversation between employee Davis and Narone during a driving check.234 NLRB No. 11In St. Joseph's Hospital, 225 NLRB 348 (1976), theBoard reaffirmed the long-recognized principle thatan employee is lawfully entitled to wear unioninsignia while at work and on the employer's prem-ises and that, absent "special circumstances," anyrule prohibiting such conduct violates Section 8(aX)(1)of the Act. Examination of the record reveals no"special circumstances," or business justificationwhich would legitimize Respondent's conduct inordering the removal of the button. Accordingly,such instruction violated Section 8(a)(1) of the Act.22. The Administrative Law Judge found thatDivision Manager and Director of Labor RelationsKalish's comment to employee Victor Solowiow,"Are you still passing out the newspaper (UP-Surge),followed by the question whether Solowiow reallyliked working for the Company, was neither anunlawful interrogation nor a threat in violation ofSection 8(a)(1) of the Act. The Administrative LawJudge found it significant that the conversationoccurred outside Kalish's office, and found the initialquestion to be an innocuous opening to a casualconversation and the second inquiry to be a naturalremark that might arise during a discussion betweenan admitted writer for UP-Surge and a representativeof management. The Administrative Law Judgedetermined that the comment did not necessarilycarry with it an implied threat of discharge.We find merit in General Counsel's exception tothis finding. Contrary to the Administrative LawJudge, we find that what Kalish intended to conveyto Solowiow by the questioning is irrelevant. Rather,we judge the comment on its face and in the contextin which it arose. Applying these standards, weMember Jenkins would find that Supervisor Hill's May 25, 1976.interrogation of Mackie violated Sec. 8(aXI) of the Act.In finding a violation of Sec. 8(aX I) of the Act in Respondent's 15-minuterule, Chairman Fanning notes specifically that he finds the rule itself invalidunder the teachings of Tnri-Conty Medical Center, Inc.. 222 NLRB 1089(1976).For the reasons stated by her at fn. 4 in United Parcel Service, Inc., 230NLRB 1147 (1977), Member Murphy believes that the employees' right topublish and distribute the newspaper. UP-Surge, is protected not only bySec. 7 of the Act, but also by the first amendment to the Constitution. Thus,as the Supreme Court said in William C. Linn v. United Plant Guard Workersof America, Local 114, et at. 383 U.S. 53, 6263 (1966):We acknowledge that the enactment of I 8(c) manifests a congres-sional intent to encourage free debate on issues dividing labor andmanagement. And, as we stated in another context, cases involvingspeech are to be considered "against the background of a profound...commitment to the principle that debate ...should be uninhibited.robust, and wide-open, and that it may well include vehement, caustic,and sometimes unpleasantly sharp attacks." New York Times Co. v.Sullivan, 376 U.S. 254, 270 (1964). Such consideration likewise weigh[sic] heavily here; the most repulsive speech enjoys immunity providedit falls short of a deliberate or reckless untruth. [Footnote omitted.]2 It appears from the record that Srp also instructed employee ChristinaBergmark to remove her UP-Surge button. For the reasons set forth herein,we find this conduct is also violative of Sec. 8(a)X ) of the Act.223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconclude that the inquiry by a high-level representa-tive of Respondent of an employee who has engagedin writing and distributing papers containing articlesthat are highly critical of Respondent, as to whetherhe really liked working for the Company, was itself atacit threat of reprisal for the employee's involvementin protected activities and a violation of Section8(a)(l) of the Act.33. The Administrative Law Judge found that,during a conversation between Supervisor GaryBowman and employee Al Davis at Davis' home inJanuary 1976, Bowman violated Section 8(a)(1) ofthe Act by: (1) threatening Davis for pursuing agrievance, and (2) conveying the impression thatRespondent was unlawfully engaged in surveillanceof UP-Surge activities. We adopt these findings ofthe Administrative Law Judge.The General Counsel has taken exception, how-ever, to the Administrative Law Judge's failure topass on the allegation that Bowman's questioning ofDavis concerning his association with UP-Surgeleader Anne Mackie also constituted an unlawfulinterrogation. We note the Administrative LawJudge's failure to consider this matter and, uponcareful examination of the record, we conclude thatBowman's interrogation of Davis was an unlawfulprobe into his UP-Surge activities in violation ofSection 8(a)(l) of the Act.4. The Administrative Law Judge also found thatRespondent violated Section 8(a)(1) through Supervi-sor Narone's instruction to employee Davis, on anunspecified day in October 1975, not to keep copiesof UP-Surge in his personal possession. We adoptthis finding. The General Counsel contends, how-ever, that this incident actually consisted of twoseparate confrontations and that Respondent en-gaged in unlawful surveillance between the two.Contrary to the General Counsel, we find that theabove-described occurrence, set forth in detail in theAdministrative Law Judge's Decision, was comprisedof but a single conversation and that no surveillanceoccurred. Accordingly, we shall dismiss that allega-tion of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, United Parcel Service, Inc., Cleveland, Ohio, itsofficers, agents, successors, and assigns, shall take theaction set forth in said recommended Order, as somodified:1. Insert the following as paragraph l(f) andreletter the subsequent paragraphs accordingly:"(f) Telling employees that they are not allowed towear UP-Surge buttons during working hours."2. Substitute the attached notice for that of theAdministrative Law Judge.3 In reaching his conclusion that there was no violation here, theAdministrative Law Judge also relied on the fact that the conversation didnot take place in Kalish's office but at Solowiow's truck. We note that, whilea statement made within the confines of a supervisor's office may add to thecoercive nature of a remark, the fact that an illegal statement is made at anemployee's work area rather than in a supervisor's office does not diminishits proscribed effect. We note that the Administrative Law Judge, through-out his Decision, appeared to put an undue emphasis on where aconversation occurred in assessing its legality.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportu-nity to present their evidence, the National LaborRelations Board has found that we violated the lawand has ordered us to post this notice and we intendto abide by the following:Section 7 of the Act gives all employees theserights:To organize themselvesTo form, join, or help unionsTo act together for collective bargainingor other mutual aid or protectionTo bargain collectively through represen-tatives of their own choosingTo refuse to do any or all of these things.WE WILL NOT coercively interrogate our em-ployees concerning their activities on behalf ofUP-Surge.WE WILL NOT threaten our employees withreprisals for engaging in concerted activities onbehalf of UP-Surge.WE WILL NOT give the impression among ouremployees that their activities on behalf of UP-Surge are under surveillance by supervisors.WE WILL NOT inform or direct employees thatthey may not possess the newspaper UP-Surge ontheir person during working hours.WE WILL NOT prevent off-duty employees fromdistributing literature or otherwise engaging inconcerted activities in nonworking areas of ourproperty in the absence of a valid rule prohibitingoff-duty employees from entering or remaining onour premises for any purpose.224 UNITED PARCEL SERVICEWE WILL NOT tell employees that they are notallowed to wear UP-Surge buttons during work-ing hours.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights guaranteed by Section 7of the National Labor Relations Act, as amended.UNITED PARCEL SERVICE,INC.DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: This proceed-ing, held pursuant to Section 10(b) of the National LaborRelations Act, as amended (herein the Act), was heard atCleveland, Ohio, on November 8-11, 1976,1 upon duenotice. The issues raised by the pleadings2are, in essence,whether United Parcel Service, Inc. (herein the Companyor Respondent), interfered with, restrained, and coerced itsemployees in violation of Section 8(a)(1) of the Act byinterrogating, threatening, and otherwise intimidating themin the exercise of concerted activities protected by Section7 of the Act.Subsequent to the hearing, helpful posthearing briefswere filed by counsel for all parties, which have been dulyconsidered.Upon the entire record in the case, including myobservation of the demeanor of the witnesses,3I make thefollowing:FINDINGS AND CONCLUSIONSI. THE ALLEGED UNFAIR LABOR PRACTICES4A. BackgroundRespondent is a corporation engaged in the transporta-tion and delivery of packages and parcels, with offices andterminals located in many States of the United States. ItsCleveland, Ohio, facility is the only facility directlyinvolved in the instant proceeding.At all times material, the truckdrivers and warehousemenemployed by Respondent at the Cleveland facility havebeen represented for purposes of collective bargaining byLocal No. 407, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (here-in the Union). All employees in the unit are members of theUnion pursuant to the union-security clause in the collec-tive-bargaining agreement.It appears that during the summer of 1975, employeeAnne Mackie, a package delivery driver, was quite dissatis-I All dates hereinafter refer to the calendar year 1976, unless otherwiseindicated.2 The original charge is dated May 27, and the complaint issued July 28.The answer of Respondent was filed August 5.3 Cf. Bishop and Malco, Inc., d/b/a Walker's, 159 NLRB 1159. 1161(1966).4 There is no issue as to the Board's jurisdiction in this case. Thecomplaint alleges sufficient facts, which are duly admitted by the answer,upon which I may, and do hereby. find that Respondent is an employerengaged in commerce within the meaning of Sec. 2(6) and (7) of the Act.fled with some of her working conditions. She talked toother employees, including employees of the Company inother cities, concerning the possibility of publishing anewspaper which would provide an organ in which suchdissatisfactions could be vented, and which would providea means of communication among employees of theCompany. In September 1975, Mackie edited and pub-lished at an office located in her home the first edition of anewspaper entitled "UP-Surge." The newspaper states onthe masthead that it is the "Monthly UPS Workers' Paper"and also located on the masthead are the words: "Use theUnion's power." Mackie testified that the staff of the paperin Cleveland consisted of six persons, four of whom wereemployees of the Company (which did not include 12employees who distributed the newspaper).sIn addition to the publication of the newspaper, thegroup caused to be produced and printed various otherparaphernalia identifying the group such as license plates,buttons, decals, etc. The license plate, for example, has areplica of the newspaper's masthead printed on it; thebuttons and decals have a picture of a snake across whichis printed the word "UP-Surge" and around which isfurther printed the phrase "Ready to Strike for a DecentContract." The above symbols (license plates, buttons, etc.)were sold to employees (and anyone else who would buythem), which helped to provide the financing for thepublication of the newspaper.6In addition to the above-described activities, the groupheld meetings in local motels in the Cleveland area, as wellas subsequently attended meetings with UP-Surge groupsin other cities. Members of the group also attendedmeetings of the Union, and, after negotiations commencedbetween the Union and the Company for a new contract,distributed petitions listing demands which their groupthought that the Union should make upon the Companyfor the purpose of improving working conditions. Thesedemands (which numbered 10) were printed in the newspa-per as well as on petitions which were distributed by thegroup to other employees and members of the Union. Theyincluded, for example, demands that part-time employeesbe paid at the same rate as full-timers; that the grievanceprocedure be improved; that supervisors not perform workof union members except under certain conditions; that allovertime be voluntary and paid at double time; and thatemployees have the right to refuse to operate unsafeequipment. The demands also requested more sick daysand the addition of a holiday.By the time of the complaint herein, there had beenpublished 14 issues of the newspaper, UP-Surge. Thenewspaper is in tabloid form and consists usually of fromfour to eight pages. The contents of the paper generallyreflect the views and reports of activities of UP-Surgegroups in various locations in the country. As might beI The first edition of the paper had a circulation of approximately 4.000,and was distributed at the Company's facilities in such other major cities asNew York, Chicago. Boston, and Los Angeles. Subsequently, circulationincreased to approximately 10,000, but at the time of the hearing it haddecreased again to approximately 6,000, and was distributed in approxi-mately 45 States.6 The newspaper itself was sold individually, or for a subscription priceof $3 for 10 issues.225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpected, there are many articles critical of the Companyand of the Union where the editors and writers thoughtthat these organizations were not attendant to or sympa-thetic with the interests and working conditions of therank-and-file employees. The paper usually contains one ormore cartoons which are critical of some of the activitiesand conduct of company supervisors, and/or seek toridicule such agents. As might be expected, during thestrike which occurred at the Company's midwest facilitiesduring May, the newspaper reported on the activities ofemployees, strikers, union and company officials, and wasquite critical of any activities of the latter two groups whichwas thought to be detrimental to the contractual demandsof the UP-Surge group.B. Respondent's Contentions and Statement of theIssuesAs previously mentioned, the General Counsel contendsthat the activities of the UP-Surge "organization,"?inaddition to the publication of the newspaper, constitutedconcerted activity protected by Section 7 of the Act, andthat by various conduct of Respondent's supervisors, whichincluded coercive interrogation, threats, surveillance, etc.,Respondent violated Section 8(a)(1) of the Act. TheCompany, for its part, contends that UP-Surge is anewspaper only-not an organization-and that it is sofilled with obscene, offensive, false, and malicious state-ments that whatever protected status it might otherwisepossess under Section 7 has been rendered unprotected.The Company further argues that the evidence failed tosubstantiate the allegations of the complaint insofar as theyalleged violative conduct on the part of supervisors andother officials of the Company. Since the status of UP-Surge is at the center of the controversy, it is necessary toresolve that issue at the outset.C. The Status of UP-SurgeThe record evidence amply supports the contention ofthe General Counsel and the Charging Party that UP-Surge is a newspaper, but it is also more than that. It is aloose organization of employees of Respondent (plus a fewother persons such as friends, spouses, and fiances ofemployees) who have a common interest in the bettermentof their wages, hours, and working conditions whileworking for Respondent. It is, of course, true that thenewspaper which was conceived and promulgated by thisrelatively small group constituted the fulcrum about whichthe movement turned, and was the most important instru-ment through which the group exchanged ideas andpublished them. However, as the evidence shows, the groupalso participated in union meetings, held meetings of theirown, and caused to be produced other indicia in whichthey exposed themselves as a group which was seeking toimprove their working conditions.I At the hearing, the complaint was amended to allege that UP-Surge, inaddition to being a newspaper, was also an organization which was designedto inform and influence Respondent's employees concerning the actions andpolicies of Respondent and the Union with respect to wages, hours, andworking conditions.s The Company does not, of course, produce a product, but ratherprovides a service to its customers.It is elemental and well established that such conductconstitutes concerted activities for mutual aid and protec-tion protected by Section 7 of the Act.However, as above-noted, Respondent argues that suchprotection as may have been accorded under normalcircumstances was forfeited by the editors and publishersof the newspaper through the insertion therein of certainobscene, offensive, false, and malicious statements andmaterial which defamed and disparaged Respondent'sofficials, supervisors and "product." 8 Attached to Respon-dent's brief is an appendix which purports to synopsizethose articles and/or cartoons in each issue of the newspa-per which Respondent contends are "offensive, false,malicious and serve no legitimate organizational objec-tive." Without attempting to include all such contentions, itmay be briefly noted that such articles and/or cartoonscontain accusations that Respondent engages in racial orsexual (antifemale) discrimination; "false" statements suchas the assertion in the newspaper that Respondent dis-charged an employee because he could not lift a handtruckthat management had loaded with 400 pounds of packages,or that a female employee was discharged because shefailed to follow an instruction to keep both hands on thesteering wheel while shifting gears; "obscene" materialsuch as a cartoon which depicts a mushroom wearing acompany hat with a caption which states that the Companykeeps employees "in [the] dark, covers them with shit, andthen cans them," or an article which alleges that theCompany continually breaches the collective-bargainingagreement, and states that "the rank-and-file will continueto get shit on from the Company and the Union"; anddefamatory statements such as referring several times tosupervisors as "stupidvisors," or "human bastards," or"egotistical jerks." Other articles cited by Respondentassertedly refer to wrongful or illegal conduct such as anarticle which suggested that arbitrators were "bought off"by the Company and that during the strike the Company"bought temporary restraining orders at $500 to $1,000 apiece from federal judges to force people off the picket lineunder the threat of mass arrest."9Although standards of decency, morality, and obscenitymay vary from time to time, from person to person, andfrom community to community, it may be assumed for thepurpose of this discussion that certain of the above-citedarticles are sufficiently inflammatory and contain languageand material considered as "obscene" by existing stan-dards that, were they considered alone, it might beconcluded that such statements and/or material wouldconstitute unprotected activity under the statute. Thus, forexample, in Southwestern Bell Telephone Company,'0 23employees came to work wearing sweat shirts carrying theslogan, "Ma Bell is a cheap Mother." The respondent inthat case directed that the employees cover up the"objectionable inscription" or leave the company premises.In finding no violation of the Act under the circumstancesof that case, the Administrative Law Judge (affirmed by9 Mackie, on cross-examination, attempted to explain that article bystating that she had reference to the indemnity bonds which the Companywas required to post in order to obtain the restraining orders.l' 200 NLRB 667, 669 (1972).226 UNITED PARCEL SERVICEthe Board) noted that "[t he altimate question in each casecalls for 'an adjustment between the undisputed right ofself-organization assured to employees ...and equallyundisputed right of employers to maintain discipline intheir establishments. Like so many others, these rights arenot unlimited in the sense that they can be exercisedwithout regard to any duty which the existence of rights inothers may place upon employer or employee. Opportunityto organize and proper discipline are both essentialelements in a balanced society' Republic Aviation Corp. v.N.LR.B., 324 U.S. 793, 797-798." The Administrative LawJudge went on to hold that the slogan was construed as anobscenity directed at management which existed during theentire workday; that "Respondent was not required tosuffer such indignity"; and that "[t]his is not a case wherean employer has taken or has threatened to take reprisalsagainst employees for merely characterizing the employeras 'cheap' or parsimonious."Another case in which employee concerted activitieswere held to be unprotected was the rather celebrated caseof N.L.R.B. v. Local Union No. 1229, International Brother-hood of Electrical Workers [Jefferson Standard BroadcastingCompany]. 1 In that case, the employees, without striking,picketed the Company's premises with placards and hand-bills which originally charged the Company with unfairnessbecause of the latter's refusal to renew the provision forarbitration of discharges. However, about a month and ahalf later, the picketers distributed handbills which dispar-aged the quality of the Company's product, and theCompany discharged the employees therefor. The Court, inholding that the employees' conduct was not protected bythe Act, noted that "[t]he handbills made no reference tothe union, to a labor controversy or to collective bargain-ing." 12 The Court went on to hold:The fortuity of the coexistence of a labor disputeaffords these technicians no substantial defense. Whilethey were also union men and leaders in the laborcontroversy, they took pains to separate those catego-ries. In contrast to their claims on the picket line as tothe labor controversy, their handbill of August 24omitted all reference to it. The handbill divertedattention from the labor controversy. It attacked publicpolicies of the company which had no discerniblerelation to that controversy.The Board stated, "We ... do not decide whetherthe disparagement of product involved here would havejustified the employer in discharging the employeesresponsible for it, had it been uttered in the context of aconventional appeal for support of the union in thelabor dispute." Id., at 1512, fn. 18. This underscored theBoard's factual conclusion that the attack of August 24was not part of an appeal for support in the pendingdispute. It was a concerted separable attack purportingto be made in the interest of the public rather than inthat of the employees.u 346 U.S. 464(1953).12 346 U.S. at 468.I' 351 F.2d 584, 587 (C.A. 7. 1965).In the instant case, unlike Jefferson Standard andSouthwestern Bell, the offensive material is intimately andinextricably comingled with articles, letters, and othermaterial relating to the UP-Surge group's battle for betterworking conditions. Without attempting to count or weighthe number of articles which may be considered unprotect-ed because of obscenities, defamation, etc., compared tothose which are clearly protected, it may be safely foundthat the latter are in the majority and that the basic thrustof the newspaper is for an objective protected by thestatute and not the other way around. In this connection, itshould be emphasized that, unlike the situation in JeffersonStandard, there is no substantial evidence in the instantcase that the offensive material deprecated or disparagedthe Company's "product," or that the appeal of thepublishers of the newspaper was to the public rather toemployees of Respondent.In N.L.RB. v. Thor Power Tool Company,'3the Courtsaid:As other cases have made clear, flagrant conduct ofan employee, even though occurring in the course ofsection 7 activity, may justify disciplinary action by theemployer. On the other hand, not every improprietycommitted during such activity places the employeebeyond the protective shield of the act. The employee'sright to engage in concerted activity may permit someleeway for impulsive behavior, which must be balancedagainst the employer's right to maintain order andrespect.I note that there is a dearth of evidence in the instantrecord that the employees' activities have resulted in-orthreaten to result in-a breakdown of "order and respect"at Respondent's facility.As the Court of Appeals for the Fifth Circuit observed inCrown Central Petroleum Corporation v. N.LR.B.,14"pas-sions run high in labor disputes and epithets and accusa-tions are commonplace," citing William C. Linn v. UnitedPlant Guard Workers of America, Local 114, et al., 383 U.S.53 (1966), where the Court approved the Board's findingthat some epithets are not so indefensible as to removethem from the protection of Section 7, "even though thestatements are erroneous and defame one of the parties tothe dispute."Finally, I find that there is insufficient evidence in thisrecord upon which to base a finding that the offensivestatements were made with a deliberate or malicious intentto injure Respondent. Paraphrasing the language of theCourt of Appeals for the Fourth Circuit in Owens-CorningFiberglas Corporation v. N.LR.B.'5:The basic message of the [newspaper] was not sodistorted by minor misstatements as to show maliciousintent. "Employees do not forfeit the protection of theAct if, in voicing their dissatisfaction with matters ofcommon concern, they give currency to inaccurateinformation, provided that it is not deliberately ormaliciously false." Walls Manufacturing Co., Inc., 13714 430 F.2d 724 (1970).'5 407 F.2d 1357. 1366 (1969).227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 134 (1962), enfd. 116 U.S. App.D.C. 140, 321F.2d 753 (1963), cert. denied 375 U.S. 923, 84 S.Ct. 265,11 L.Ed.2d 166 (1963).16Under all circumstances, therefore, I find that thepublication of the newspaper, UP-Surge, was a concertedactivity protected by Section 7 of the Act. However, even ifit were determined that the publication of the newspaperwas unprotected because of the obscene and defamatorymaterial discussed above, it would not render the remain-der of the UP-Surge group's activities, above-described, asunprotected since most of the participants in the variousactivities of the group had nothing to do with thepublishing and distribution of the newspaper. We now turnto the incidents alleged by the General Counsel asviolations of Section 8(a)(1) of the Act.D. Alleged Interference, Restraint, and Coercion1. As regards Anne MackieThe complaint alleges that in late December 1975, at astep I grievance meeting, Respondent "coercively informedan employee that she was a troublemaker in order todiscourage her from engaging in protected concertedactivities." The evidence shows that Mackie was involvedin a grievance meeting on December 18, 1975, resultingfrom her failure to pick up a package. Mackie claimed thatthe reason she failed to pick up the package was because itwas "hazardous," and not filled out properly, but hersupervisor requested that she be suspended for a daybecause of such conduct. Mackie argued that the reasonthe supervisor was seeking a suspension was because shewas active in UP-Surge. At that point, Mike Kalish,Respondent's division manager and supervisor of laborrelations, made a comment respecting the individuals whohad exploded a bomb at LaGuardia Airport a few daysearlier. Mackie claimed that Kalish likened her to thepeople who set off the bomb and said that she was a"troublemaker" like them. Kalish denied that the referencewas to Mackie, asserting that he said, "It is a shame thecondition of the world that some innocent people had tosuffer."I deem it unnecessary to resolve this particular credibilityissue since, in my view, even if Mackie's version becredited, a violation of the Act would not ensue. It hasbeen often stated that in grievance meetings the partiesshould have full freedom to state their respective positions,and that this freedom necessarily expands the bounds ofantagonistic behavior. Indeed, in Thor Power Tool Compa-ny,17cited in the General Counsel's brief, the crux of theBoard's holding appears to be that the offensive remarkmade by the employee was protected because it was uttered16 See also Old Dominion Branch No. 496, National Association of LetterCarriers, AFL-CIO, et al. v. Austin et at., 418 U.S. 264 (1974), where, in acase arising under a state libel law, the Court discusses the protectionafforded a union newsletter under Sec. 7 of the Act. Quoting the language ofMr. Justice Clark in the Linn case: "the most repulsive speech enjoysimmunity provided it falls short of a deliberate or reckless untruth." 383U.S. at 63.i7 148 NLRB 1379 (1964).is 148 NLRB at 1387.19 It will be recalled that the test of an 8(aXl) violation is "whether theemployer engaged in conduct which, it may reasonably be said, tends toin the context of a bargaining negotiation which "should befree, frank, and uncensored." 18 It would seem that the lawshould apply equally in protecting each party in theseinstances, and I do not regard the remarks here made to becoercive under the particular circumstances.19I will there-fore recommend that this allegation of the complaint bedismissed.On May 25, while on a methods evaluation ride,Supervisor Ron Hill asked Mackie if she had not "gotten inover [her] head respecting her participation in UP-Surge,and wasn't she making a bundle of money from it." Therecord does not reflect that she made any response.I cannot agree with counsel for the General Counsel thatsuch questioning constitutes interference, restraint, andcoercion under the circumstances. Thus, the locale was atwork-not in the sanctum of the supervisor's office. Itwould certainly be expected that in the course of theevaluation ride the supervisor and employee would casu-ally converse about many subjects of common interest, andit would further be expected that since the employee herewas known to be the editor of UP-Surge, that subject mightarise. The nature of the question was not as to otheremployees involved, nor did it imply that the employer wasseeking information for the purpose of retribution. It wassimply whether the newspaper and/or other activities ofthe organization was a financial success. As stated, Icannot agree that such inquiry amounts to coerciveinterrogation, and will therefore recommend that thecomplaint be dismissed to that extent.202. Celia Dunlap PettyPetty was a part-time preloader at Respondent's facilityuntil August, when she resigned. Commencing in or aboutDecember 1975, she was active in the UP-Surge movement,attending meetings, writing articles for-and distributing-the newspaper, wearing an "UP-Surge" button, and distrib-uting the petition containing the rank-and-file contractproposals.On a morning in March, at approximately 4 a.m., Pettywas in Respondent's cafeteria, presumably during a break,having coffee. She had a stack of UP-Surge newspaperswith her. She testified that two supervisors (one of whomwas Jerry Narone) came up to her and "sort of grabbedahold of the pile", and that he advised Petty that she wasnot "allowed to have these in here." She responded thatthey were her personal property, and that since she was in anonworking area it was her understanding that she couldhave them. He replied "then you're not going to give themto me?", and Petty said, "No, I am not going to give themto you," and they left the cafeteria. Petty said that she sawthem return a few minutes later with another supervisorinterfere with the free exercise of employee rights under the Act." AmericanFreightways Co., Inc., 124 NLRB 146, 147 (1959).20 In his brief, counsel for General Counsel recites another instance fromMackie's testimony concerning a statement made to her by a Pinkertonguard employed by Respondent. This incident was not alleged in thecomplaint (which was amended at the commencement of the hearing), butcounsel argues that an 8(aXl) finding should be based thereon because theincident was "fully litigated" by the parties.I do not agree. Respondent made no effort to defend this occurrenceeither by calling the guard as a witness, or otherwise. I therefore, under allcircumstances, decline to base a finding thereon.228 UNITED PARCEL SERVICE(John Mirotto), and that they stood at the cafeteria doorand watched her for a while until she left to go to work.The complaint alleges, in essence, that on this occasionthe Respondent's supervisors unlawfully and coercively"seized" the newspapers and engaged in surveillance orgave the impression of surveillance, in violation of Section8(aXI) of the Act. In my judgment, even accepting Petty'sversion of the incident, substantial evidence on the recorddoes not support the allegation that the newspapers were"seized" or that the supervisors stationed themselvesoutside of the door for the purpose of observing Petty'sdistribution of the papers. In the first place, the recordshows that copies of the newspaper were normally avail-able in the cafeteria so that it was not necessary for asupervisor to "seize" copies. Secondly, there was admitted-ly no rule against distribution of the newspaper in thecafeteria, and presumably it had been so distributed sinceits first editions by Petty as well as other supporters of UP-Surge. Accordingly, these activities of the latter were, andhad been, open and notorious. Therefore, I am unable toconclude that the stated conduct of the supervisors,without more, constituted surveillance or the impression ofsurveillance as those terms have been interpreted under theAct. I shall therefore recommend that the complaint, tothat extent, be dismissed.On April 30, Petty was called into the office of Supervi-sor Wayne Tomsic. Both participants agree that the topicof conversation related to the upcoming strike which,presumably, had just been authorized by a union vote.That is about the extent to which their versions of theconversation coincided. Petty testified that Tomsic askedher what she thought about the strike and what UP-Surgehad to do with it. She responded that it was a union-sanctioned strike, that "we voted for it at the meeting," andthat UP-Surge did not have anything to do with it in thatsense. Tomsic responded that he hoped "all you peopleknow that this stuff you're doing with UP-Surge will justhurt you in the long run."Tomsic denied that there was any discussion in connec-tion with UP-Surge at the meeting with Petty; and assertedthat she was called in because the Company was "doing anemployee update," i.e., obtaining correct information(names and addresses) for employees so that "everybodycould get a ballot to vote, if there was going to be a strikeor not." He denied that he stated anything to Petty otherthan telling her to fill out the card. I am unable to creditTomsic's version of this incident. In addition to demeanorconsiderations, I find the purpose of the interview as statedby Tomsic to be somewhat unlikely. This is to say, it isnormally the Union which conducts strike balloting-notthe Company. Moreover, there was no testimony that anysupervisor other than Tomsic conducted any such inter-views at that time, nor was there testimony from otheremployees to corroborate Tomsic's version. Furthermore, Iam unable to believe that Petty fabricated the conversationout of the whole cloth. Under all circumstances, I creditPetty's version and find that the interrogation and impliedthreat made by Tomsic constituted interference, restraint,21 She testified that she was weanng the button on her jacket on the leftshoulder or chest.22 The record reflects that "Teamsters For a Decent Contract" is anotherand coercion within the meaning of Section 8(a)(l) of theAct.As previously mentioned, wearing an UP-Surge buttonwas one of the activities in which Petty engaged in supportof UP-Surge. She testified that she commenced wearingone of the buttons in late January, and wore it for about amonth; that at that time one of the supervisors at theCompany (Ray Srp) told her that she could not wear thebutton while at work because it was a safety hazard.21Srp admitted that he requested Petty (as well as ChristinaBergmark, another employee who supported UP-Surge) toremove the button because of the safety factor; i.e., thatwhere she was wearing the pin might cause injury to herselfthrough the rubbing against it of packages which shecarried.It is, of course, by now well established that the wearingof a union button, or button constituting support of agroup such as UP-Surge, by an employee in a plant such asRespondent's constitutes protected activity, and ordinarilya violation of Section 8(aXl) would ensue through Respon-dent's direction to the employee that such button beremoved while at work. Here, the issue is whether thesafety factor asserted by Respondent as the reason for thedirection constitutes the "real reason." In that connection,there is no evidence that Respondent maintained a writtenrule regarding the wearing of buttons by employees atwork. Apparently, some employees wore various kinds ofbuttons from time to time on their person without directionof removal by Respondent's supervisors. Indeed, Pettytestified that during November and December 1975 shewore a button with the inscription, "Teamsters For aDecent Contract" on it; 22 and that Srp had requested otheremployees to remove pins which he thought were danger-ous including "one of these 'Smile' buttons." The recordalso shows that some employees wore UP-Surge T-shirtswhile at work, and there is no evidence that Respondentever directed an employee to remove (or not to wear) sucha garment while at work.Although the circumstances are suspicious, i.e., onemight not necessarily agree with Supervisor Srp that thewearing of such a pin constituted a safety hazard, andindeed there is no evidence that other supervisors ofRespondent gave similar directions to employees, the factremains that other supporters of UP-Surge were permittedto wear buttons as well as other insignia of support for thatmovement without incident. Accordingly, I find andconclude that the General Counsel did not sustain hisburden of proving by a preponderance of the evidence thatunder the circumstances of this case the objective ofRespondent was to interfere with the concerted activities ofits employees by directing two of them not to wear UP-Surge buttons. I shall therefore recommend that thecomplaint, to this extent, be dismissed.3. Christina BergmarkIn March, on the day following the occasion whenChristina Bergmark was requested to remove her UP-Surgedissident group organized among Reapondent's employees which apparentlyhad a similar objective as the UP-Surge group, and that some employeessupported both organizations.229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbutton, she was called into the office of her supervisor,David Henry, for a "talk and listen" session.23Henry, whohad been a supervisor with the Company since 1975,advised Bergmark that he considered that she performedher job adequately and that she was responsible andcompetent. After some discussion concerning her jobperformance, Henry asked why she had become involvedin UP-Surge, to which she replied that she did not care todiscuss that subject with him because he, as a supervisorfor the Company, and she, as an employee, had differentinterests. Henry's version is that he knew that she was amember of UP-Surge and stated that "no matter what herfeelings were or her personal beliefs, that we would have toget along on the job; that I tried to treat everybody andeveryone fairly, regardless of their own personal beliefs orfeelings, and we should have open communications witheach other."After careful consideration of the circumstances, I am ofthe opinion that Bergmark's version should be credited. Inaddition to demeanor considerations, I have consideredthat the conversation took place on the day following theincident regarding her wearing of an UP-Surge button, andI am convinced that Respondent utilized the T and Lsession as a means of attempting to ascertain moreinformation concerning the UP-Surge movement in theplant. However, Bergmark was not cooperative in thisregard, and the session was not fruitful from Respondent'spoint of view. Nevertheless, such interrogation, takingplace in the sanctum of the supervisor's office without anyassurance against recrimination, is coercive and thereforeconstitutes interference, restraint, and coercion within themeaning of Section 8(a)(1) of the Act.244. Victor SolowiowThis employee testified that he had two conversationsconcerning UP-Surge with Division Manager Mike Kalishduring the course of his employment with Respondent. Thefirst such conversation took place the first day theparticipants in UP-Surge passed out the newspaper inSeptember. Kalish had a copy of the newspaper in his handwhen he asked Solowiow, "Hey pal, come over here. Whatare you trying to do to me? What are you getting involvedin a communist organization for? Do you really likeworking here?" Solowiow responded, "Yes, I do." Kalishthen asked him who did the writing for the newspaper andSolowiow did not respond.25The second conversation took place in December whenKalish approached Solowiow in his truck. At that time,Kalish also had a copy of the newspaper in his hand andasked, "Are you still passing out the newspaper?" Solow-iow responded affirmatively. Kalish asked if he really likedworking for the Company, to which Solowiow responded,"Yes, I really do, but I really don't like the people I workfor (meaning personalities-not the Company)."Kalish acknowledged that he was "curious about thenewspaper. ..it was a newspaper, and I was trying to find23 A "talk and listen" session (sometimes referred to in the record as a Tand L session) is a routine procedure adopted by the Company wherein asupervisor calls in an employee for the purpose of having a rather informaldiscussion concerning the employee's work progress and problems, if any.2' See, e.g., Bonnie Bourne, d/hb/a Bourne Co. v. N.L.R.B., 332 F.2d 47out about it. It is my responsibility to do that. It wasdirected against the Company and there [were] derogatoryremarks which were made about the Company and thesupervisors." He did not testify concerning the conversa-tion in December.The complaint alleges that the statements of Kalish toSolowiow in December constitute an unlawful interroga-tion and threat in violation of the Act. I cannot agree. Itseems significant that the conversation took place atSolowiow's truck, and not in Kalish's office. It is also notedthat Kalish had a copy of the newspaper in his hand as heapproached Solowiow. Kalish knew from the Septemberconversation (if not, in addition, from subsequently observ-ing Solowiow, or from other sources) that Solowiow wasone of the principal participants in the UP-Surge move-ment. Accordingly, I view the question, "Are you stillpassing out the newspaper?", as simply a rather casual andintroductory comment to a conversation, and not acoercive inquiry. Moreover, while the question whetherSolowiow liked working for the Company might beconstrued as an implied threat, I do not believe it to be soin context. That is to say, it is readily apparent that thenewspaper was quite critical of the Company's policies andthe conduct of some of its supervisors, as hereinaboverelated. It would seem to be a rather natural inquiry that asupervisor might inquire of one of the admitted writers forthe paper whether he "really liked working for theCompany," without such question carrying the implicationthat the employee was subject to discipline or discharge forengaging in such conduct. In that regard, the record doesnot show that any participant in UP-Surge had been sodisciplined by Respondent. In sum, the evidence does not,in my judgment, preponderate in favor of the GeneralCounsel as to these allegations of the complaint, and I shallrecommend that the complaint be dismissed to that extent.5. Al DavisDavis has worked for the Company since July 1968, thelast 2 years as a tractor-trailer driver. He testified withoutcontradiction that since the newspaper, UP-Surge, hadcommenced publishing in September 1975, he had haddiscussions of the same with some of the supervisors ofRespondent, naming Mike Kalish, Jerry Narone, and hisformer center manager, Gary Bowman. Such conversationsoccurred several times a week from late September 1975 toJanuary. Davis testified that the discussions centeredaround the articles that were written in the paper, and that"we were told that anybody that got involved with UP-Surge or with Anne Mackie, that they would be in troublewith the Company."In January, Bowman visited Davis at the latter's homeon one occasion; however, the testimony of the two menvaries substantially as regards the purpose of the visit aswell as the conversation which occurred thereat. Thus,Davis testified that Bowman came to his house for thepurpose of talking Davis out of a grievance the latter had(C.A. 2, 1964); N.L.RB. v. Cameo, Incorporated, 340 F.2d 803 (C.A. 5, 1965).See also Shows, Inc., d/b/a Valley Cable TV Co., 228 NLRB 1355 (1977).25 No finding of violation is made with respect to this conversation sinceit took place outside the 10(b) period.230 UNITED PARCEL SERVICEfiled, and that he spent approximately 2 hours discussingthis matter as well as other subjects such as UP-Surge andAnne Mackie. Bowman asked Davis if he knew thatMackie was a socialist to which Davis said, "No, I don'tknow that." Whereupon, Bowman said he had proof andwent out to his car and came back with the newspaper, UP-Surge. He pointed to a column which assertedly confirmedhis statement, and stated that if you (Davis) support AnneMackie, "you are supporting socialism and communismand they're going to take over the Company and they'regoing to take over the Union land] that will ruin every-thing." When Davis asked Bowman how the latter ob-tained the paper, he responded that "he had someoneobtain 10 copies each time it was printed before they weremailed out to the membership," but he would not divulgeto Davis the name of such person. As Bowman left Davis'house, he said, "You know, Al, win or lose, you still lose."When Davis asked what he meant by that, Bowman repliedthat the Company could make things "bad for you byrecording each mistake that Davis made," and "we canwrite a letter to the Union on you, and after we haveenough information, enough mistakes, we can have agrievance and further processing could mean that we couldget your job."Bowman asserted that the sole purpose of his visit toDavis' house was to deliver the latter's paycheck, anddenied discussion of any of the above matters relating to agrievance or to UP-Surge. He testified that he did not knowof Davis' connection with UP-Surge until he observed himon a televised picket line while on strike on or about April30.26The credibility resolution as to this incident has been, asRespondent suggests in its brief, a difficult one. However,after a consideration of all factors, including demeanorconsiderations, I find in favor of Davis. I note, inter alia,that he was quite specific on several items which couldhave been-but were not-controverted on the record.Thus, he was quite specific as to Bowman's assertionrelative to Mackie's association with socialism and Bow-man's securing of the newspaper with an article supposedlyconfirming Bowman's claim. As Respondent points out inits brief, such an article does, in fact, appear in the paper.Secondly, Davis was specific with respect to the nature ofthe grievance which had been filed, apparently againstanother supervisor (or supervisors), and they had askedBowman (who was a good friend of Davis') to go out to hishouse and talk to him about it. As above-stated, this wasnot controverted in the record. Finally, I note, as GeneralCounsel argues, that the testimony of Davis to the effectthat he had not been absent from work with the Companyuntil May is uncontroverted and, therefore, there was littleoccasion for Bowman to have felt it necessary to deliver hispaycheck (assuming Davis had neglected somehow to pickit up at the plant) unless some other reason was extant.Accordingly, I credit Davis and find that the statements of2 Davis did not assert that he participated in the UP-Surge movementprior to the January incident. As related above, his only involvement wasreading the newspaper up until that time. However, he testified thatsubsequently, in March or April. he commenced distributing the newspaper.27 See, e.g., John H. Creps, et al., d/b/a Creps United Publications, 228NLRB 706 (1977).2s During the course of the workday on May 19, Supervisor NaroneBowman on this occasion constituted unlawful threats ofreprisal for engaging in protected concerted activities, andcreated the impression of surveillance of such activities byadverting to a secret procurer of the newspaper before itwas distributed to the membership.On May 17 and 18, Davis did not report for work withRespondent, claiming that he was sick. When he returnedto work on May 19, he was asked by Supervisors LarryMitchell and Jerry Narone to produce a doctor's excuse.The complaint alleges that such conduct on the part ofRespondent was in reprisal because "he had, or Respon-dent believed he had, engaged in protected concertedactivities, including, among other things, activities onbehalf of 'UP-Surge'." Respondent maintained no writtenrule respecting the necessity of an employee producing adoctor's excuse for sick leave. Davis claimed that Respon-dent's policy was that an employee was required toproduce a doctor's excuse if he had "excessive absenteeismproblems," and that he had never been absent from workprior to the 2 days mentioned. On the other hand, Mitchelltestified that Respondent's policy when employees areabsent due to an illness is that: "At times we do requirethem to bring in a medical certificate from the doctorshowing that they have seen the doctor for the time theywere off work." Mitchell further testified that the decisionas to whether or not to require a doctor's excuse is made bythe supervisor and is based "on the length of time and thetype of illness."Davis admitted participating in a picket line on or aboutRespondent's premises on May 17. His testimony that itwas Respondent's policy not to request doctor's excuses ofemployees unless there was a history of excessive absentee-ism is not corroborated by any other evidence in therecord. Rather, it appears that Respondent's policy withrespect to the requirement of doctor's excuses is a flexibleone based upon individual circumstances. I agree withRespondent that the appearance by an employee on thepicket line at the time that he claims to be sick would"naturally and legitimately cause any supervisor to requestproof of illness."27Moreover, I note that there is noevidence of any threat, discipline, or other retaliationagainst Davis as a result of this incident.2sIn view of all of the foregoing, it is my judgment that theconduct of Respondent's supervisors as to the factsregarding this allegation of the complaint do not constituteinterference, restraint, and coercion within the meaning ofSection 8(a)(1) of the Act. I shall therefore recommend thatthe complaint, to this extent, be dismissed.Upon his return to work (from the strike) on May 19,Davis was given a "service check"29by his supervisor,Jerry Narone. The complaint alleges that during the courseof this check (which involved a ride to Dunkirk, New York,and return), Narone "unlawfully interrogated and threat-ened" Davis and "unlawfully and coercively recorded anunfavorable evaluation of his job performance" because ofasked Davis if he brought the excuse back with him, to which Davisresponded, "Yes, I have the excuse and I have it in my shirt pocket."Nothing else was said about it.29 A service check involves a responsibility of a supervisor to ride with anemployee from time to time and make notes as to the latter's proficiency as atruckdriver. Davis had had several of these during his employment withRespondent.231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavis' activities on behalf of UP-Surge. I do not agree thatsubstantial evidence on the record supports these allega-tions of the complaint.Davis testified that he (Davis) talked very little duringthe trip because his throat was still sore from the illness hehad experienced several days before. However, he testifiedthat Narone asked him questions about who wrote articlesfor UP-Surge, what Davis' duties were in UP-Surge, andwhy Davis was "so famous."30No response was made tothese questions according to Davis. On the other hand,Narone testified that the two men discussed many differentsubjects while on the trip including such matters assupervisors, other managers, the strike, and defensivedriving. He denied discussing UP-Surge with Davis, statingthat the only time that subject arose was when Davisstated, "you know, I belong to UP-Surge," to whichNarone responded, "Oh, is that right?" Narone testifiedfurther that toward the end of the day Davis asked ifNarone wanted to buy a copy of UP-Surge, to whichNarone replied negatively. The record shows that althoughDavis refused to sign the service check on May 19, Naronecharacterized it as being a "fair service check" and that hewould classify Davis as "an average driver." He furthertestified that as a result of the service check, Davis did notreceive any kind of reprimand or warning, nor was there anunfavorable report placed in his personnel file, nor was anycommunication sent to the Union in connection with theservice check.31 Indeed, the record shows that Narone gaveDavis another service check a few months later in Septem-ber, that Davis signed the service check following that trip,and that the check was quite satisfactory.Here, again, the credibility resolution has been a difficultone. Both men, through their testimony, appeared to desireto paint the best picture possible to support their respectivepositions, and as a result both stories seemed somewhatunbelievable. That is to say, Davis testified that he (Davis)"did not say anything concerning UP-Surge, but he[Narone] did." Davis, a man who participated in the strikeand picket line activity, did not appear to me to be of someek or timid a nature as to refrain from conversing withNarone concerning UP-Surge if, in fact, Narone raised thesubject as Davis testified. On the other hand, Naronetestified that during the course of the trip many subjects,including the strike, were discussed. It seems unlikely thatthere was no mention of UP-Surge until Davis raised it. Inany event, I am of the view that even if Narone, in thecourse of conversations concerning the strike or other job-related subjects, questioned Davis concerning the latter'sactivities involving UP-Surge, such interrogations were not,in context, coercive and intimidating within the meaning ofSection 8(a)(1) of the Act. Such interrogations took placenot in the supervisor's office, but on the job in acommunicative setting wherein other subjects relating tothe employee's (and supervisor's) interests were concerned.Under the circumstances, and in the absence of anythreatening or intimidatory language, I am of the view thatthe questions of Narone on this occasion did not interfere30 This refers to a picture which was apparently taken on the picket linedepicting Dav-is and others, which picture was, according to Davis'testimony, reproduced in an issue of UP-Surge.3' Narone testified that the Union would be notified if the Companywith, restrain, or coerce Davis in the exercise of his Section7 rights, and were therefore not violative of Section 8(aXl)of the Act. I shall therefore recommend that the complaint,to this extent, be dismissed.In October, Davis had a conversation with SupervisorNarone in the Company's parking lot, in the presence ofanother supervisor, Parella. At the time, Davis had a dufflebag with him in which were folded several copies of thenewspaper, UP-Surge. According to Davis' version of theincident, Narone instructed Davis not to have copies of thenewspapers in his duffle bag in the Company's tractorbecause Davis was about to have a safety check at thattime. Davis responded that he had every right to have thepapers in his possession. Narone inquired if Davis intendedto distribute them, to which Davis responded that heintended to distribute the papers on his lunch hour in thelunchroom at the Company's cafeteria. Narone theninquired whether he (Narone) could buy one from Davis,to which the latter responded that he could not sell Naronea newspaper at that time because it was on company timebut that if he wished to purchase the paper he could do soin the cafeteria on Davis' lunch hour. Davis accusedNarone of violating his rights and said that Narone had"better be careful of what he was saying because there wasa witness present." At this time Parella turned his head andsaid, "I hear nothing."32As in previous instances involving these two men,Narone's version of the incident varies from Davis'.Narone testified that he noticed the copies of the newspa-per in Davis' duffle bag and said, "You are not gonna [sic]pass those out on the clock, are you Al?", to which Davisresponded, "No, I am not allowed to." A few minutes laterwhen Narone saw Davis boarding his tractor with thenewspapers in his duffle bag, Narone said, "Al, are youtaking those with you?" Davis responded, "Yes." Naronethen suggested that Davis put them in his locker so that "itwon't be exposed if another employee asked you for anUP-Surge and you are on the clock." Davis replied, "Iwould rather not. I am going to pass them out at lunchtime." Davis then, noting the presence of another supervi-sor, said something to the effect that he could reportNarone, apparently for making the statements attributed tohim.Here, again, the credibility resolution has been a difficultone; however, after a consideration of all factors I creditDavis. In the first place, I doubt that Narone would be soconcerned about Davis' welfare as to suggest that he putthe UP-Surge papers in his locker so that he would not betempted to violate a rule or law. Secondly, Naroneconfirmed some of Davis' testimony respecting Davis'threat to "report" Narone. Finally, I have consideredRespondent's failure to produce Parella as a witness whenit was not shown that he was unavailable.I find and conclude that Narone's directions to Davis notto have the UP-Surge newspapers in his duffle bagconstituted interference, restraint, and coercion within themeaning of Section 8(aXI) of the Act. Certainly anintended to discipline a man for failing to follow instructions, or if he had apoor driving record.32 Parella did not testify at the heanng.232 UNITED PARCEL SERVICEemployee had the right to the possession of such newspa-pers so long as: (1) they did not interfere with his work, and(2) he did not distribute them on company time or oncompany property in a work area in violation of a validand nondiscriminatory company rule. Davis apparentlyfelt well within his rights in this regard, and so warnedNarone that the latter was infringing upon them. Respon-dent offered no evidence to the effect that having a dufflebag on a safety check was against the company rules. Itsargument that Narone's statement was not coercive be-cause Davis "went ahead and put the papers in his dumebag anyhow" 33does not comport with the test of violationof Section 8(aX ). American Freightways Co., Inc., 124NLRB 146, 147 (1959).6. The 15-minute ruleEmployee Anne Mackie testified that on several occa-sions since December 1, 1975, while distributing thenewspaper, UP-Surge, in nonworking areas after work, shewas ordered off the premises of Respondent by centermanager, Gary Bowman, pursuant to an unwritten rulewhich required employees to leave the employer's premises15 minutes after they had punched out. Mackie furthertestified that this rule was only enforced against employeesinvolved in distributing or "looking at" UP-Surge, and thatshe had observed other employees sitting in supervisors'offices for 30 to 45 minutes after they had punched out.Celia Petty testified that on one day in April, after shehad punched out and was waiting in the cafeteria for herride, Supervisor Ed Manasian came up to her, called heraway from the other persons with whom she was sitting,and said, "Celia, I don't know what this is all about, but Ihave to ask you to leave." When Petty asked him thereason, he responded, "Well, I never heard of this before,but Ed Meyer just came up to me and told me that youhave to leave 15 minutes after you punch out, so you arejust going to have to go." Petty left.34Center manager Gary Bowman testified that Respondenthad instituted the 15-minute rule approximately 2 yearspreviously because of a problem of available parkingspaces, i.e., that Respondent wanted the employees to leaveso that the oncoming employees could find availableparking space. There is no substantial evidence that theexistence of the rule was clearly disseminated to allemployees, and the credited testimony indicates that it wasapplied discriminatorily-that is, to employees who wereknown to be involved in the organization, UP-Surge.Accordingly, I conclude and find that the rule, as imple-mented by Respondent, interfered with, restrained, andcoerced employees in violation of Section 8(aXI) of theAct.3533 Respondent's bnef.34 Uncontradicted and credited testimony of Petty. Neither Manasiannor Meyer were called as witnesses at the hearing.35 See Tri-County Medical Center, Inc., 222 NLRB 1089 (1976).36 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,II. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices engaged in by Respondent,occurring in connection with its interstate operations, havea close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.1il. THE REMEDYHaving found that Respondent violated Section 8(aXl)of the Act, it will be recommended that Respondent berequired to cease and desist from such conduct and to takecertain affirmative actions as will effectuate the policies ofthe Act.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed them inSection 7 of the Act, in the manner described above,Respondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(aX 1) of theAct.3. The unfair labor practices engaged in by Respondentaffect commerce within the meaning of Section 2(6) and (7)of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following:ORDER36The Respondent, United Parcel Services, Inc., Cleveland,Ohio, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerning theiractivities on behalf of UP-Surge.(b) Threatening employees with reprisals should theyengage in, or continue to engage in, activities on behalf ofUP-Surge.(c) Creating the impression among employees that theiractivities on behalf of UP-Surge are under surveillance byagents of the Respondent.(d) Informing or directing employees that they were notallowed to possess the newspaper, UP-Surge, on theirperson during working hours.(e) Promulgating or implementing an unlawful no-accessrule concerning off-duty employees.37conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.3a In Tri-County Medical Center, Inc.. supra, the Board concluded that, inorder to effectuate the policies of the Act, a "no-access" rule would be valid(Continued)233 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(f) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Rescind the "no-access" rule concerning off-dutyemployees found to have been discriminatorily enforced.(b) Post at its Cleveland, Ohio, facility, copies of theattached notice marked "Appendix."38Copies of thenotice, on forms provided by the Regional Director forRegion 8, after being duly signed by an authorizedonly if it: "(I) limits access solely with respect to the interior of the plant andother working areas; (2) is clearly disseminated to all employees; and (3)applies to off-duty employees seeking access to the plant for any purposeand not just to those employees engaging in union [concerted] activity."3s In the event that this Order is enforced by a Judgment of the Unitedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that the notices arenot altered, defaced, or covered by any other material.(c) Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps theRespondent has taken to comply herewith.States Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."234